AMENDMENT NUMBER TWO TO CREDIT AGREEMENT This AMENDMENT NUMBER TWO TO CREDIT AGREEMENT (this “Amendment”), dated as of March 11, 2010, is entered into by and among POWERWAVE TECHNOLOGIES, INC., a Delaware corporation (“Borrower”), the lenders identified on the signature pages hereof (such lenders, and the other lenders party to the below defined Credit Agreement, together with their respective successors and permitted assigns, are referred to hereinafter each individually as a “Lender” and collectively as the “Lenders”), and WELLS FARGO CAPITAL FINANCE, LLC,a Delaware limited liability company (formerly known as Wells Fargo Foothill, LLC), as the arranger and administrative agent for the Lender Group (“Agent”), and in light of the following: W I T N E S S E T H WHEREAS, Borrower, Lenders, and Agent are parties to that certain Credit Agreement, dated as of April 3, 2009 (as amended, restated, supplemented, or otherwise modified from time to time, the “Credit Agreement”); WHEREAS, Borrower has requested that the Lender Group make certain amendments to the Credit Agreement; and WHEREAS, upon the terms and conditions set forth herein, the parties hereby agree to amend the Credit Agreement as follows. NOW, THEREFORE, in consideration of the foregoing and the mutual covenants herein contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: 1.Defined Terms.Capitalized terms used herein without definition shall have the meanings ascribed thereto in the Credit Agreement, as amended hereby. 2.Amendments to Credit Agreement. (a)Section 4.2(b) of the Credit Agreement is hereby amended by (i)adding the words “and the Permitted Convertible Notes Refinancing Documents” immediately after each reference to “Convertible Notes Documents” in clauses (ii) and (v) of such Section, and (ii) adding the words “or any Permitted Convertible Notes Refinancing Documents” immediately after each reference to “Convertible Notes Documents” in clauses (iii) and (vi) of such Section. (b)Section 4.27(a) of the Credit Agreement is hereby amended by (i)adding the words “and the Permitted Convertible Notes Refinancing Documents” immediately after the words “Convertible Notes Documents” in the first sentence of such Section, and (ii)adding the words “and each Permitted Convertible Notes Refinancing Document” immediately after the words “Convertible Notes Document” in the second sentence of such Section. (c)Section 4.27(b) of the Credit Agreement is hereby amended by (i)deleting the word “and” between “1.875% Convertible Notes Indenture” and “the 3.875% Convertible Notes
